UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6041


TITUS THOMAS,

                Plaintiff - Appellant,

          v.

SGT. MIDDLETON; B.L. MAUST, Officer; IMANI GREEN, Inmate, ID
337-646; JESSE THOMAS, Inmate, ID 340-968,

                Defendants – Appellees,

          v.

OFFICE OF THE ATTORNEY GENERAL,

                Party – in – Interest.



                            No. 11-6120


TITUS THOMAS,

                Plaintiff - Appellant,

          v.

SGT. MIDDLETON; B.L. MAUST, Officer; IMANI GREEN, Inmate, ID
337-646; JESSE THOMAS, Inmate, ID 340-968,

                Defendants – Appellees,

          v.

OFFICE OF THE ATTORNEY GENERAL,

                Party – in – Interest.
Appeals from the United States District Court for the District
of Maryland, at Greenbelt.   Alexander Williams, Jr., District
Judge. (8:10-cv-01493-AW)


Submitted:   May 26, 2011                  Decided:   May 31, 2011


Before KING, SHEDD, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Titus Thomas, Appellant Pro Se.     Nichole Cherie Gatewood, Rex
Schultz Gordon, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               In these consolidated appeals, Titus Thomas seeks to

appeal   the     district   court’s       orders       denying     his     motions    for

appointment of counsel and for production of documents.                              This

court    may    exercise    jurisdiction         only      over    final    orders,    28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541, 545-46 (1949).                            The

orders   Thomas     seeks   to     appeal      are    neither      final    orders    nor

appealable interlocutory or collateral orders.                        Accordingly, we

dismiss the appeals for lack of jurisdiction.                        We dispense with

oral    argument    because       the    facts       and   legal     contentions      are

adequately      presented    in    the    materials         before    the    court    and

argument would not aid the decisional process.



                                                                             DISMISSED




                                           3